Citation Nr: 0206749	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1943.  
He died in August 1996.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded, and denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  This 
matter also arises from a November 1998 RO decision that 
denied a claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 as not well grounded.  The Board denied 
the claims in a decision dated in March 2000.

Pursuant to the veteran's appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
the Secretary of VA and the appellant, through counsel, filed 
a joint motion for remand, which was granted by the Court.  
In December 2000 the Board's March 2000 decision was vacated 
by the Court and the case was remanded to the Board for 
compliance with the joint motion.  Essentially, the parties 
agreed that a remand was required due to the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations -- 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106 -- are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The veteran died in August 1996, of metastatic 
adenocarcinoma of unknown primary origin site.

2.  At the time of the veteran's death, more than 50 years 
after service, he was service-connected for varicose veins, 
evaluated as 30 percent disabling.  He had no other 
adjudicated service-connected disabilities.

3.  The veteran's terminal illness first became symptomatic 
and was manifested decades after service and it is not shown 
to have been related to service or to the service-connected 
varicose veins. 

4.  There is no competent evidence that varicose veins or any 
treatment therefore caused or contributed to the veteran's 
death from adenocarcinoma.  

5.  During the veteran's final hospitalization in August 
1996, he had two pulmonary emboli and was treated with 
heparin which, according to the medical records, was 
prescribed because he mostly likely had a hypercoagulable 
state secondary to his cancer.  

6.  The heparin and antibiotic were discontinued with the 
consent of the family.

7.  There is no medical evidence that VA treatment the 
veteran received in August 1996 caused additional disability, 
caused the veteran's death, or contributed materially to 
cause his death.


CONCLUSIONS OF LAW

1.  Adenocarcinoma was not incurred in or aggravated by 
service and was not proximately due to or the result of or 
aggravated by service-connected varicose veins.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2001).

2.  Varicose veins did not cause or contribute substantially 
or materially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.312 (2001).

3.  The criteria for an award of DIC benefits due to death 
resulting from VA medical treatment are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.358 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
notation of any cancers.

During the veteran's lifetime, service connection was in 
effect for bilateral varicose veins, evaluated as 30 percent 
disabling from July 13, 1943.  


In the claims file are copies of the veteran's VA medical 
records dated from 1978 forward.  He was seen for a periodic 
clinic visit in June 1983 and on examination of the lower 
extremities varicose veins and 1+ ankle edema were noted.  
His condition was described as stable.  In June 1984 the 
extremities had no edema.  In August 1986 his condition was 
described as unchanged.  The record to this point reflects no 
complaints or findings regarding any lower extremity problems 
other than the previously noted ankle edema in June 1983.  In 
September 1986 it was noted that the veteran should be given 
a surgical clinic appointment ASAP for varicose veins and in 
October 1986 he underwent left lower extremity varicose vein 
surgery at a VA facility.  His discharge medication was 
erythromycin.  In November 1986 he had no edema of the 
extremities, his postoperative recovery was described as 
uneventful, and he was to return in six months for review.  
In May 1987 follow-up at the surgical clinic he was noted to 
have slight left ankle edema and right leg varicose veins, 
both of which were controlled with below-the-knee elastic 
stockings.  In October 1987 it was again noted that his 
symptoms were well controlled with stockings.  He continued 
to be provided elastic stockings by VA and a problem with 
size was adjusted.  VA medical records dated in 1988 and 1989 
indicate that the veteran was wearing support hose for his 
varicose veins.

The veteran was hospitalized by VA in June 1992 with a 
history of dizziness and a skin lesion on the jaw.  
Diagnostic studies were accomplished, including biopsy of the 
lesion, and the final diagnoses were carotid artery occlusion 
and skin lesion on the jaw.  Apparently the biopsy report had 
not been received at discharge.  Several days later the 
veteran was readmitted and underwent surgery and radiation 
for a right face melanoma.  VA outpatient records reflect 
that in August 1993 the veteran was seen for lesions on his 
neck and back, which were removed and found to be seborrheic 
keratoses.  In November 1993 another was removed from the 
neck and found to be perivascular dermatitis with 
parakeratosis.  

The veteran also was seen periodically for follow-up of his 
melanoma.  In June 1994 there was no evidence of disease.  He 
was seen again in November 1994 and November 1995, with no 
evidence of disease.  A November 1995 radiology report notes 
that the mediastinum was somewhat generous in size, but with 
no apparent change when compared to films over the past four 
years.  It was noted that if suggested by clinical findings a 
CT scan should be considered.  

The veteran was hospitalized at the Roseburg VA Medical 
Center (VAMC) for approximately six days in August 1996, 
having been referred there from a VA outpatient clinic.  The 
veteran reported that three weeks earlier he had had a three-
day coughing spell during which his voice disappeared.  
Reportedly, work-up had shown paralysis of the left vocal 
cord with no lesions found.  The veteran also had had 
worsening thoracic back pain for three months and difficulty 
swallowing for two weeks.  His medical history was noted to 
include left lower leg varicose vein ligation and stripping 
in 1986, prior history of a parotid gland tumor in 1965, 
excision of a melanoma a few years earlier, and occlusion of 
the right internal carotid artery by angiogram.  

The Roseburg VAMC report further reflects that a CT scan in 
July 1996 (apparently of the chest) had appeared to be 
normal.  A barium swallow performed during the current 
hospitalization showed esophageal stricture that appeared 
possibly to be from without.  Thus, a CT scan of the 
hypopharynx and upper esophagus was performed and showed a 
mass behind the esophagus and mediastinum which was 
positioned so as to be the cause of the veteran's problem.  
Various other diagnostic studies were accomplished.  An 
endoscopy showed no lesions in the pharynx or upper 
esophagus.  Dissection of a left scalenus anticus fat pad 
close to the spine showed lymph nodes that were grossly 
involved in a malignant process and the process was 
determined to be undifferentiated adenocarcinoma.  It was 
noted that the etiology of the primary tumor was not apparent 
but that if the veteran's back pain was not related to 
osseous metastasis, an occult primary in the pancreas would 
be suspected.  The final diagnoses were metastatic 
adenocarcinoma, possibly from the pancreas; paralysis of the 
left vocal cord; back pain, possibly metastatic to the 
thoracic spine; neoplasia of the lymph nodes at the upper 
esophagus; dysphagia secondary to adenocarcinoma; 
hypercholesterolemia; history of melanoma; and coronary 
artery disease.  This hospital report was prepared by N. 
Marshall., M.D.  The veteran was referred to the Portland 
VAMC for palliative therapy.  

Records of the veteran's terminal hospitalization at the 
Portland VAMC in August 1996 reflect that his medical history 
included varicose vein stripping, excision of a parotid gland 
tumor in 1965, a melanoma excised in 1993 and occlusion of 
the internal carotid artery (ICA).  The veteran underwent 
various procedures including G-tube placement and radiation 
treatment to the spine.  Microscopic examination of slides of 
a scalene fat pad and lymph node (apparently prepared at the 
Roseburg VAMC) were noted to show metastatic carcinoma 
compatible with an esopageal origin or possibly the stomach 
or lung.  The report notes that the tumor "involves small 
veins."  Hospital records note a rapid decline in the 
veteran's physical and mental state.  He developed an 
infection and had a positive VQ scan for pulmonary emboli 
times two.  He was placed on intravenous Nafcillin and 
continuous heparin as, according to the hospital report, he 
"most likely has a hypercoagulable state secondary to his 
adenocarcinoma."  The hospital report notes that in light of 
the veteran's mental status decline, his family (including 
the appellant) took part in several discussions and "it was 
determined by the family" that due to the veteran's 
significant and rapid decline, treatment with heparin and 
antibiotics should be discontinued.  Several days prior to 
the veteran's death, the continuous infusion of heparin was 
discontinued, and antibiotics were discontinued the following 
day.  The hospital report notes that "the patient's family 
stated that they did understand that with discontinuing the 
heparin and the IV antibiotics, that he was at increased risk 
for pulmonary embolism and hospital discharge report 
indicates that the primary diagnosis was metastatic 
adenocarcinoma of unknown primary site with metastases to the 
spine.  

A VA Radiation Oncology summary dated in August 1996 notes 
that the veteran had adenocarcinoma of the mediastinum and 
cervical nodes from an unknown primary site with metastatic 
disease in the thoracic and cervical spine and that his prior 
medical history included varicose vein surgery, melanoma, 
parotid cancer, and coronary artery disease.  The summary 
also reflects that during treatment the veteran had a 
pulmonary embolism and sepsis and that the family desired to 
discontinue all therapeutic modalities.  

The death certificate shows that the cause of death was 
metastatic adenocarcinoma of unknown primary origin site of 
one month's duration; it does not note any underlying or 
contributory causes of death.  An autopsy was not performed.

The appellant claimed entitlement to death benefits, and, in 
a decision dated in January 1998, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and to DIC benefits pursuant to 38 U.S.C.A. § 1318.  The 
appellant was notified of this decision by letter dated in 
January 1998.  At her request, in February 1998 the appellant 
was furnished with a copy of the evidence in the veteran's 
claims file that was used in the January 1998 rating 
decision.  The appellant submitted a notice of disagreement 
in February 1998 and argued that the veteran's varicose veins 
contributed to his death and that blood clotting and attempts 
to thin the blood were related to his service-connected 
varicose veins.  A statement of the case was issued in July 
1998 and the appellant perfected her appeal in August 1998.  

The appellant testified at a personal hearing at the RO 
before a Decision Review Officer in October 1998.  She then 
testified about the veteran's skin cancer surgery, after 
which the veteran had had regular checkups and had been told 
that they got it all.  She indicated that during the 
veteran's final hospitalization he had been taking a blood 
thinner and that she did not understand why he was put on the 
blood thinner because when he was on it his blood "ran all 
over."  She also noted that after the veteran was taken off 
the blood thinner it wasn't long before he had blood clots 
"and that was it."  She stated that she did not know why 
blood clots developed after the blood thinner was stopped but 
recalled when the veteran had had his varicose vein surgery 
the doctor had said to watch for blood clots.  Additionally, 
she stated that although the veteran's death had been 
attributed to cancer she thought it could have been due to 
both blood clots and the cancer, then questioning why he was 
even put on thinners.  She admitted that no physician had 
ever stated that a medication/blood thinner or the varicose 
veins had caused or hastened the veteran's death and that, 
when he was taken off heparin during his terminal 
hospitalization, the family was told that it was not a good 
thing to do but that it would be done if the family so 
desired.  Transcript. 

The Decision Review Officer who heard the case denied service 
connection for the cause of death, entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.  The appellant 
was notified of the decision in a supplemental statement of 
the case issued by the RO in November 1998 that included laws 
and regulations pertinent to 38 U.S.C.A. § 1151 entitlement.  
The appellant's representative has indicated pursuit of all 
issues.

In August 2000, the appellant's attorney was provided copies 
of material added to the claims file since July 2000, the 
date the appellant was provided a complete copy of the claims 
file.  

Legal criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cancer, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This is a rebuttable 
presumption. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. §§ 3.310, 3.312 (2001).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1) (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injury 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2001).

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.  

In determining whether any additional disability or death 
resulted from a treatment-related injury, the veteran's 
physical condition immediately prior to the injury on which 
the claim for compensation is based will be compared to the 
subsequent physical condition resulting from the injury, each 
body part being considered separately.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2) (2001).  Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the § 1151 statute and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  In 1994 the United States 
Supreme Court found that the regulation at 38 C.F.R. § 
3.358(c)(3) exceeded statutory authority by requiring fault 
on the part of the VA in order for an appellant to prevail on 
a claim for benefits under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd. sub nom, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 
(1994).  The cited regulation was amended to remove the 
"fault" requirement, with the final rule effective July 22, 
1996.  In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, 38 U.S.C.A. § 1151 was amended in 1997 to 
require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997) (codified at 38 
U.S.C.A. § 1151 (West Supp. 2001)).  The amendment to the law 
applies only to claims filed on or after October 1, 1997.  
Because the appellant's claim was filed prior to October 1, 
1997, her claim is properly adjudicated under the law in 
effect prior to the amendment.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 40-97 (1997).

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires (1) medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury as 
the result of VA treatment; and (3) medical evidence of a 
nexus between the claimed injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  VA revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board's 
consideration of the new regulations in the first instance is 
not prejudicial to the veteran inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA. 

In this case, the RO found that the claims for service 
connection for the cause of the veteran's death and for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 were not well grounded, which is a theory 
that no longer can be applied.  Nevertheless, as will be 
explained, the RO has met its obligation under the new 
legislation in regard to the claims before the Board.   

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The appellant has been advised of 
the evidence and information necessary to support her claim 
via correspondence and copies of applicable rating decisions, 
the statement of the case, and supplemental statement of the 
case, provided by the RO.  Those documents also provided a 
statement of the evidence, the applicable law and 
regulations, and a discussion of the facts of the case.  
Thus, it is concluded that the RO satisfied the duty to 
notify the appellant.  

In addition, the veteran's relevant medical records were 
either obtained by or submitted to the RO and are on file in 
the claims folder.  In a February 1998 statement the 
appellant asked that VA "please consult" Dr. Marshall, a VA 
physician, noting that Dr. Marshall had performed the 
veteran's varicose vein surgery and that he knew the veteran 
quite well in respect to his service-connected disability.  
The appellant also asked that the veteran's medical records 
from 1990 to the present be read.  Medical records prepared 
by Dr. Marshall are in the claims folder, including the 
detailed report of the veteran's hospitalization in early 
August 1996.  There is no indication that they do not reflect 
Dr. Marshall's professional knowledge regarding the veteran's 
case, including his varicose veins.  The appellant was 
afforded the opportunity to present testimony in support of 
her claim at a personal hearing and did so.  She has not 
identified any available evidence that VA has failed to 
obtain.  Although procuring a medical opinion may be required 
to satisfy the duty to assist in some cases, the Board finds 
that such is not necessary in this case.  The medical 
evidence already of record shows what caused the veteran's 
death and does not suggest that an opinion is necessary to 
decide the claim.  Thus, the duty to assist the appellant has 
been satisfied and the appellant will not be prejudiced by 
the Board deciding the merits of his claim without remanding 
the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant argues, in essence, that the use of blood 
thinners to treat the veteran's service-connected varicose 
veins contributed to his death.  She specifically argues that 
such resulted in "massive blood outleting (sic)" and 
deterioration of his physical condition and thus she is 
entitled to received compensation.  She also suggests that 
the discontinuance of that medication may have resulted in 
the development of blood clots and that the clots may have 
been a factor in his death.  The appellant argued, through 
her former representative, that the veteran's death should be 
considered service connected because his service-connected 
varicose veins caused him to require blood thinners during 
his last hospitalization and this caused bleeding which 
contributed or caused his death.

Service Connection for the Cause of Death 

The cause of the veteran's death, as identified by his death 
certificate and terminal hospital records, was metastatic 
adenocarcinoma.  He was not service-connected for any cancer 
and, although he had had a post-service parotid gland tumor 
and melanoma prior to his terminal illness, there is no 
competent evidence in the claims file showing that any type 
of cancer was present in service, manifested within a year 
thereafter, or otherwise related to service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The medical evidence shows that in 1986 the veteran underwent 
left leg varicose vein surgery, performed by Dr. Marshall, 
and after that he was to wear support hose.  The subsequent 
medical records show that the varicose veins were controlled 
by the stockings, and there were no documented incidents of 
venous thrombosis or other possible complications of the 
venous disorder.  The medical records do not show that he was 
treated with anticoagulants until he entered the hospital in 
August 1996.  

There is evidence that the veteran underwent removal of a 
malignant skin cancer (melanoma) in 1992 by VA (for which he 
received regular follow up) and the subsequent removal of 
some keratoses.  It was not until 1996 that he was noted to 
have symptoms that led to his hospitalization for 
adenocarcinoma.  There is no medical evidence whatsoever, 
including the terminal medical records and the death 
certificate, suggesting that the veteran's terminal cancer 
was in any way related to service or that the service-
connected varicose veins were in any way related to the 
terminal cancer or otherwise caused or contributed to his 
death.  The appellant has herself acknowledged that no such 
opinion exists.  Moreover, a review of the claims file 
indicates that the veteran's service-connected varicose veins 
were stable with the use of elastic stockings for many years 
and did not materially affect his overall health or bodily 
functions.  See 38 C.F.R. § 3.312(c)(1), (2).  Additionally, 
the evidence shows that the veteran was first treated with 
anticoagulants (blood thinners) during his terminal 
hospitalization.  The medical records show that the site of 
the veteran's fatal cancer was not established, although 
possible sites mentioned were the esophagus, pancreas, 
stomach or lung; however, it was determined that the cancer 
was an adenocarcinoma, whereas the skin cancer removed in 
1992 had been a melanoma.  

In any event, although at times the veteran's medical history 
was noted to include prior varicose vein surgery, those 
notations appear to bear no significance in his terminal 
illness.  There is no indication in the medical evidence that 
any varicose veins were symptomatic or otherwise troublesome 
in the course of the brief final illness.  

In short, there is no competent evidence or opinion in the 
file relating varicose veins to the veteran's death, or 
otherwise relating the cause of the veteran's death in any 
way to his period of service.  As a layperson, the appellant 
is not competent to provide the requisite nexus evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although service connection for the cause of death could be 
predicated on a showing that treatment for a service 
connected disability was a causative factor in a veteran's 
death, that is not shown in this case.  In regard to "blood 
thinners," the medical records show that they were 
administered during the terminal hospitalization and the 
records specifically note that heparin was instituted because 
the veteran's cancer was considered to have resulted in a 
"hypercoagulation state," not because of his varicose 
veins.  In fact, the records contain no findings or other 
notations of any lower extremity pathology that required 
heparin nor do the records otherwise suggested that the 
pulmonary emboli noted were due to the varicose veins.  Since 
the medical evidence links the veteran's propensity toward 
hypercoaggulation/clotting of his blood to his terminal 
cancer (and not to the varicose veins), this matter is 
adequately addressed by the evidence already of record.   

Additionally, the evidence does not show that heparin caused 
or contributed to the veteran's death from cancer.  The 
medical records do not note hemorrhaging or other 
complications from the use of heparin.  Additionally, 
although the terminal hospital records indicate that 
discontinuance of heparin presented an increased risk of 
pulmonary embolism, there is no evidence or opinion that an 
embolus developed and was a factor in the veteran's death.  
Such was not listed on the death certificate or otherwise 
indicated in the medical evidence as the cause, either 
immediate or underlying, of the veteran's death.  The 
diagnoses reported on the terminal hospital report do not 
include varicose veins, blood clots, or any type of bleeding 
disorder.  Thus, the only link between the veteran's death 
and varicose veins or any purported treatment for varicose 
veins or cessation of such treatment is only speculation on 
the part of the appellant.  Finally, it is noted that 
according to an August 1996 pathology report, a biopsy of 
scalene fat pads and lymph nodes showed metastatic carcinoma, 
with involvement of small veins.  The vein involvement has 
been highlighted on the copy of the report in the file.  To 
the extent that the appellant or her representative 
highlighted the material to suggest a relationship between 
the "small veins" referenced in the pathology report and 
the veteran's varicose veins, it is important to note that 
the service-connected varicose veins were in the veteran's 
legs and the biopsy specimen was taken from the area of the 
cervical spine.  Thus, the preponderance of the competent and 
probative evidence is against the claim of service connection 
for the cause of the veteran's death.  

38 U.S.C.A. § 1151

The Board notes that at the appellant's hearing, she asserted 
that VA treatment contributed to cause the veteran's death.  
The appellant was informed of the Decision Review Officer's 
November 1998 denial of entitlement to compensation benefits 
based on the provisions of 38 U.S.C.A. § 1151 in the November 
1998 supplemental statement of the case.  The Board finds 
that the statement of her representative on VA Form 646 
received in November 1998 constituted a substantive appeal on 
that issue and is sufficient to convey jurisdiction of that 
issue to the Board.  The Board further finds that because the 
RO has addressed the issue of entitlement in accordance with 
38 U.S.C.A. § 1151 in the first instance, provided the 
appellant a supplemental statement of the case on that issue, 
and given her the opportunity to respond, the Board can 
address the 38 U.S.C.A. § 1151 claim without prejudice to the 
appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).

Since the appellant's § 1151 claim was filed before October 
1997, it must be adjudicated in accordance with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

A claim for benefits under 38 U.S.C.A. § 1151 requires 
medical evidence of a current disability, medical or lay 
evidence of incurrence or aggravation of an injury as the 
result of treatment/hospitalization, etc., and medical 
evidence of a nexus between the asserted injury and the 
current disability. 

The appellant appears to be arguing that VA treatment, 
specifically with blood thinners, caused and/or contributed 
to the veteran's death due to adenocarcinoma. As shown by the 
medical evidence, during his terminal hospitalization the 
veteran was treated with heparin for a hyper-coagulation 
problem that treating doctors attributed to his 
adenocarcinoma and not to his service-connected varicose 
veins.

The record reflects that veteran's health, including his 
mental status, was rapidly failing during his terminal 
hospitalization.  The evidence also documents that based on 
his state of health, the veteran's family, including the 
appellant, made the informed decision to stop administration 
of heparin and antibiotics to the veteran.  VA records 
indicate that the appellant voiced understanding of the 
effect of stopping the veteran's heparin and antibiotic; 
i.e., that he was at increased risk for embolism and 
infection.  The appellant consented and such medications were 
stopped.  This course of action certainly was understandable 
in light of the veteran's rapid decline.  The appellant's 
apparent belief that the veteran developed blood clots after 
heparin was discontinued is unsupported by the medical 
evidence which shows that he was placed on heparin after he 
developed pulmonary emboli during his hospitalization.  As 
noted above, there is no competent medical evidence or 
opinion of record that he actually developed any emboli after 
heparin was discontinued or that an embolus caused or 
materially contributed to his death from adenocarcinoma.  In 
that regard, the terminal hospital report does not list blood 
clots (emboli) as a diagnosis.  Rather, the medical evidence 
indicates that the veteran died from progressive 
adenocarcinoma that had already metastasized by the time he 
sought treatment and in no way indicates that any VA 
treatment provided in August 1996 cause or contributed to his 
death.  The appellant has neither submitted nor identified 
any medical evidence or opinion showing that the veteran's 
death resulted from treatment rendered by the VA rather than 
being the end result of his progressive cancer which had 
already metastasized when it was first noted.  The 
appellant's own opinion, as that of a lay person, is not 
competent evidence.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

